IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 November 9, 2007
                                No. 06-51412
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

UBALDO BRIONES SIERRA

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:03-CR-580-1


Before WIENER, GARZA, and BENAVIDES, Circuit Judges.
PER CURIAM:*
      Defendant-Appellant Ubaldo Briones Sierra appeals his conviction and
sentence for conspiracy to distribute and possess with the intent to distribute
between 500 grams and five kilograms of cocaine and aiding and abetting the
distribution and possession with the intent to distribute less than 500 grams of
cocaine. Sierra contends that the district court abused its discretion in refusing
to accept his guilty plea. He also contends that the district court erred in
denying a reduction in his offense level for acceptance of responsibility.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51412

      As Sierra failed to object, prior to or during trial, to the district court’s
refusal to accept his guilty plea, we review for plain error. See United States v.
Foy, 28 F.3d 464, 471-72 (5th Cir. 1994). A defendant does not have an “absolute
right to have a guilty plea accepted.” Santobello v. New York, 404 U.S. 257, 262
(1971). “A court may reject a plea in the exercise of sound judicial discretion.”
Santobello, 404 U.S. at 262.
      Sierra did not clearly attempt to enter a guilty plea at the hearing
conducted on October 7, 2004.       He expressed doubt as to his guilt, even
suggesting possible entrapment by the government. Additionally, a careful
reading of the transcript shows that the district court did not refuse to accept
Sierra’s guilty plea, but merely postponed doing so. And, the government filed
a superseding indictment against Sierra several months after the October 7,
2004 hearing, at the arraignment for which Sierra entered a plea of not guilty.
The record reflects that Sierra never attempted to plead guilty at any time prior
to trial. Therefore, he has not shown plain error.
      Reviewing the district court’s refusal to reduce Sierra’s offense level under
the applicable, highly deferential standard, we hold that the court did not err in
denying Sierra’s request for a reduction of acceptance of responsibility. See
United States v. Washington, 340 F.3d 222, 227 (5th Cir. 2003). As Sierra did
not clearly express a desire to plead guilty or admit the conduct constituting the
offense, the district court’s decision was not “without foundation.” See id.
      Accordingly, Sierra’s conviction and sentence are
AFFIRMED.




                                        2